907 F.2d 1138Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re John MOSS, Petitioner.
No. 90-7500.
United States Court of Appeals, Fourth Circuit.
Submitted June 4, 1990.Decided June 14, 1990.Rehearing and Rehearing In Banc Denied July 17, 1990.

On Petition for Writ of Mandamus.
John Moss, appellant pro se.
PETITION DENIED.
Before ERVIN, Chief Judge, and CHAPMAN and WILKINS, Circuit Judges.
PER CURIAM:


1
James Moss brought this petition for a writ of mandamus alleging that the district court had unduly delayed acting on his petition for relief under 28 U.S.C. Sec. 2255 filed in CR 89-00021-01, and on his Fed.R.Crim.P. 35 motion filed in CR 83-00050-01.  The Sec. 2255 petition was sent to the district court in February 1990, and was filed and dismissed on May 1, 1990.  The Rule 35 motion was filed in March 1990.  The mandamus petition is moot as to CR 89-00021-01 because that action has been dismissed.  The petition is denied as to CR 83-00050-01 because the action has been pending in the district court for less than six months, so there has been no undue delay.


2
The petition for writ of mandamus is denied.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not significantly aid in the decisional process.


3
PETITION DENIED.